NO.
07-10-0203-CV
                                                                              
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                                  JULY
7, 2010
                                            ______________________________
 
                                                      LIN’S RESTAURANT, INC.
 
Appellant
 
                                                                            V.
 
                    JAC
COMMERCIAL AND RESIDENTIAL CONSTRUCTION, LLC
AND TOJI ENDO,
 
Appellees
________________________________
 
                      FROM
THE 237th DISTRICT COURT OF LUBBOCK COUNTY;
 
                       NO.
2009-547,229; HONORABLE SAM MEDINA, PRESIDING
                                           _______________________________
 
                                                  ORDER
DISMISSING APPEAL
    _______________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK , JJ.
Appellant has filed a motion to dismiss.  Without passing on the merits of the case, we
grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the appeal. 
Having dismissed the appeal at appellant’s request, no motion for
rehearing will be entertained, and our mandate will issue forthwith.
 
 
Brian
Quinn
       Chief Justice